Appeal from a judgment of the Supreme Court at Special Term (Prior, Jr., J.), entered August 22, 1983 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, to declare invalid the designating petition naming respondent Eleanor Billmyer as a Democratic Party candidate for the office of Albany County Legislator, Sixth Legislative District, in the September 13, 1983 primary election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.